365 S.W.3d 311 (2012)
STATE of Missouri, Respondent,
v.
Justin WITT, Appellant.
No. WD 73837.
Missouri Court of Appeals, Western District.
May 1, 2012.
Ellen H. Flottman, for Appellant.
Laura E. Elsbury, for Respondent.
Before Division Two: VICTOR C. HOWARD, Presiding Judge, MARK D. PFEIFFER, Judge and KAREN KING MITCHELL, Judge.
Appeal From The Circuit Court Of Callaway County, Missouri, Kevin M.J. Crane, Judge.

ORDER
PER CURIAM:
Justin Witt appeals his conviction for attempted statutory rape, section 566.034, RSMo, and sentence of four years imprisonment. He contends that the trial court plainly erred in allowing a sheriffs deputy to testify about the statement given by the victim. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. 30.25(b).